Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 1 of 19 - Page ID#: 821




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  LORI BETH ADAMS,                                  )
                                                    )
         Plaintiff,                                 )    Civil Action No. 5: 19-503-DCR
                                                    )
  V.                                                )
                                                    )
  ANDREW SAUL,                                      )     MEMORANDUM OPINION
  Commissioner of Social Security,                  )         AND ORDER
                                                    )
         Defendant.                                 )

                                       *** *** *** ***
       Plaintiff Lori Beth Adams seeks judicial review of the Commissioner of Social

Security’s denial of her application for disability insurance benefits (“DIB”). Specifically, the

plaintiff contends that the Administrative Law Judge (“ALJ”) erred by finding that she was

able to perform past relevant work and was not disabled for the purposes of the Social Security

Act (“the Act”). However, because the Commissioner’s decision is supported by substantial

evidence and is based on a proper application of the law, his decision will be affirmed.

Accordingly, the Commissioner’s motion for summary judgment will be granted while the

plaintiff’s motion will be denied.

                                               I.

       Adams filed an application for DIB under Title II of the Act on May 26, 2017, alleging

a disability onset date of May 25, 2017. [See Administrative Transcript, hereafter “Tr.”, 180-

81.] Her claim was disapproved initially and upon reconsideration. [Tr. 80, 93, 108]

Thereafter, Adams requested a hearing before an ALJ. [Tr. 129] ALJ Boyce Crocker held a

hearing on May 13, 2019 [Tr. 51], and issued a written decision denying benefits on June 24,

                                              -1-
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 2 of 19 - Page ID#: 822




2019. [Tr. 39-50] The ruling became the Commissioner’s final decision when the Appeals

Council denied Adams’ request for review on November 1, 2019. [Tr. 1-6] This case is now

ripe for review. See 42 U.S.C. § 405(g).

                                               II.

       Adams was 63 years old at the time the ALJ issued his decision. [See Tr. 180] She

holds an associate’s degree in nursing, and in the fifteen years prior to the onset of her alleged

disability, Adams served as a nurse in various capacities. [Tr. 54-59] Prior to 2007, she

worked as a surgical circulating nurse, surgical scrub nurse, and clinical manager at the

University of Kentucky’s maxillofacial clinic. [Id.] From 2007 to 2017, she served as a data

nurse coordinator at UK HealthCare Transplant Center. [Tr. 59] Adams initially listed the

following impairments as conditions that limited her ability to work when applying for DIB:

cervical degenerative disc disease, lumbar degenerative disc disease, spondylosis of the

cervical spine, spondylosis of the lumbar spine, myofascial pain (headaches, shoulder and arm

pain), spinal stenosis (neck pain, headaches, and shoulder pain), migraines relating to cervical

neuromuscular disease, type 2 diabetes, uncontrolled hypertension, and stage III chronic

kidney disease. [Tr. 193]

       In the decision denying DIB benefits, ALJ Crocker first noted that Adams had some

earnings during the second quarter of 2018 above the level of substantial gainful activity but

proceeded with a sequential evaluation of Adams’ case because she had, at some point, a

continuous period of 12 months in which she did not engage in substantial gainful activity.

[Tr. 41]

       ALJ Crocker also found that the claimant had the following severe impairments that

significantly limited her ability to perform basic work activities: degenerative disc disease of
                                              -2-
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 3 of 19 - Page ID#: 823




the cervical spine with radiation, degenerative disc disease of the lumbar spine, obesity, and a

history of knee ligament repair. [Tr. 41-42] The ALJ found that migraines, cataracts,

hypertension, stage III chronic kidney disease, type 2 diabetes, and tobacco abuse in remission

were not severe and did not have more than a minimal effect on the plaintiff’s ability to work.

[Tr. 42] The ALJ determined that Adams’ impairments, individually or combined, did not

meet or medically equal the severity of the listed impairments in 20 C.F.R. Part 404, Subpart

P, Appendix 1.     [See Tr. 42-43; see also 20 C.F.R. § 404.1520(d) (“If you have an

impairment(s) which meets the duration requirement and is listed in appendix 1 or is equal to

a listed impairment(s), we will find you disabled without considering your age, education, and

work experience.”).]

       ALJ Crocker found that Adams had the residual functional capacity (“RFC”) to perform

sedentary work as defined by 20 CFR § 404.1567(a). [Tr. 47] He determined that the medical

evidence supported the following limitations: standing/walking two hours in an eight hour day;

occasional climbing ramps and stairs but no ladders, ropes, or scaffolds; occasional stooping,

kneeling, crouching, and crawling; avoidance of concentrated exposure to vibration and

temperature extremes of heat and cold; avoidance of moderate exposure to unprotected heights

and moving machinery; no “continuous rotation of the neck to either the right or left and no

requirement to look up more than frequently;” and a need to sit/stand every 30 minutes with a

readjustment period. [Tr. 47]

       As relevant here, the ALJ placed considerable emphasis on medical records concerning

Adams’ neck-movement limitations and related complications. He specifically noted the

results of a March 2017 MRI that revealed multilevel degenerative changes to her spine,

including mild narrowing of the neural foramina and central canal at C3-4. [Tr. 43, 305] This
                                             -3-
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 4 of 19 - Page ID#: 824




MRI also indicated other degenerative changes of the neck area of the spine, including: a mild

disc bulge with mild ligamentum flavum thickening and mild hypertrophy at the C2-3; a mild

broad-based disc bulge with small central protrusion and annular tear at the C3-4; and a mild

disc bulge with mild ligamentum flavum thickening and mild facet hypertrophy at C4-5. [Tr.

305] ALJ Crocker discussed the plaintiff’s June 6, 2017, examination by Louise Kelly, P.A.,

who found normal gait, station, and strength but limited neck range of motion and neck pain.

[Tr. 43, 350-51] The ALJ found that other examinations in July 2016, June 2017, September

2017, November 2017, January 2018, March 2019, indicated similar conditions, and the record

generally supports this finding. [Tr. 43, 350, 401, 461, 468, 474, 712] ALJ Crocker cited

evidence of headaches and migraines caused by neck pain but also noted that a medical record

from a March 7, 2019, visit with Luke Lewis, M.D., and Christopher Feddock, M.D., indicated

that her headaches occurred one day out of every ten days. [Tr. 44, 678, 691, 701]

       The ALJ also cited to the hearing testimony of the plaintiff regarding her neck

condition. [Tr. 43] Adams testified that her neck was the primary location of bodily pain. [Tr.

65] She stated that the pain started in her neck and radiated down her body. [Tr. 65] She also

indicated that she had about a ten degree range of motion in her neck. [Tr. 67] She stated that

she has limited ability to look up but that looking down and resting her head on her chest

relieved some pain. [Tr. 67] Adams testified that in her former job, she used two computer

screens and was forced to rest her head on her desk when the pain from rotating her head to

look from screen to screen became too great. [Tr. 66-67] She indicated that she was unable

to sit for extended periods of time at her former job and that she could not perform it standing

up because it required the sedentary analysis of technical information on the two screens for

ten-hour shifts. [Tr. 72-73] Adams also stated that she is able to sweep her house’s floors, she
                                             -4-
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 5 of 19 - Page ID#: 825




goes grocery shopping once every week or ten days, she is able to cook, she is able to shower

and dress herself, and she is unable to drive. [Tr. 62]

       Ultimately, the ALJ concluded that the plaintiff’s statements regarding the intensity,

persistence, and limiting effects of her impairments were not entirely consistent with the

evidence in the record and generally supported a sedentary level RFC. [Tr. 44] He specifically

cited the mild to moderate changes in the neck (cervical) area of the claimant’s spine as

documented by the 2017 MRI and concluded that physical examinations “have repeatedly

noted normal gait and station[] and normal strength” as evidence of this finding. [Tr. 44] The

ALJ also found that the headaches relating to Adam’s neck and spinal problems had improved

to one in ten days with lifestyle and treatment changes. [Tr. 44] The ALJ further concluded

that the claimant’s testimony about personal care, cooking, and shopping, as well as a March

11, 2019 medical record documenting that she participates in yoga, supported a sedentary level

RFC. [Tr. 44, 704]

       The ALJ also accepted and adopted the testimony of the vocational expert (“VE”) at

the hearing, Tina Stambaugh, that the RFC is consistent with the physical and mental demands

of her prior occupation. [Tr. 45] The plaintiff’s attorney at the hearing explicitly declined to

cross-examine the VE on any of her testimony. [Tr. 78]

       The VE testified that under the United States Department of Labor’s Dictionary of

Occupational Titles (1991) (“DOT”), Adams’ former job as a data nurse coordinator at the UK

HealthCare Transplant Center would qualify as a nurse consultant, a job with a sedentary

exertional level. [Tr. 75-76] The DOT describes the tasks of a nurse consultant as follows:

       Advises hospitals, schools of nursing, industrial organizations, and public health
       groups on problems related to nursing activities and health services: Reviews
       and suggests changes in nursing organization and administrative procedures.
                                              -5-
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 6 of 19 - Page ID#: 826




       Analyzes nursing techniques and recommends modifications. Aids schools in
       planning nursing curriculums, and hospitals and public health nursing services
       in developing and carrying out staff education programs. Provides assistance in
       developing guides and manuals for specific aspects of nursing services.
       Prepares educational materials and assists in planning and developing health and
       educational programs for industrial and community groups. Advises in services
       available through community resources. Consults with nursing groups
       concerning professional and educational problems. Prepares or furnishes data
       for articles and lectures. Participates in surveys and research studies.
       GOE: 10.02.01 STRENGTH: S GED: R5 M4 L5 SVP: 7 DLU: 77

075.127-014 Nurse, Consultant, Dictionary of Occupational Titles (4th Ed., Rev. 1991),

https://www.dol.gov/agencies/oalj/PUBLIC/DOT/REFERENCES/DOT01B (last visited Aug.

4, 2020).

       The ALJ posed the following hypothetical to the VE:

       Assume a person of the Claimant’s age, education, and work history. Assume
       this person could perform work at the sedentary exertional level [,] stand and
       walk two hours in an eight-hour day [,] [and l]ift and carry ten pounds
       occasionally, less than ten pounds more frequently . . . . This person can only
       occasionally climb ramps and stairs. They’re not allowed to climb ladders,
       ropes, or scaffolds. This person can crouch, crawl, kneel, and stoop. [She
       w]ould need to avoid concentrated exposure to vibrations, temperature extremes
       of heat and cold[, and] even moderate exposure to unprotected heights and
       moving machinery. Could such a person perform any of the past work?

[Tr. 76-77] The VE responded that such a person could perform the past work of a nurse

consultant, as the plaintiff actually performed it and as it is generally performed. [Tr. 77] The

VE also stated that a hypothetical person with such limitations could perform the occupation

if she needed to stand every 30 minutes for a brief readjustment period. [Tr. 77]

       The ALJ then added to the hypothetical, asking the VE whether a person could perform

this occupation if that person were not allowed to “have continuous rotation of the neck in

either direction, [] right or left, and could no more than frequently raise [her] head up, as far

as essentially looking up.” [Tr. 77] The ALJ responded that this restriction “would still permit

                                              -6-
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 7 of 19 - Page ID#: 827




that past work of the sedentary nurse consultant.” [Tr. 77] She continued: “I don’t think [the

occupation] would require continuous rotation. I think, [] as she was describing looking at the

computer screen, she would occasionally have to look left or right. But I don’t think it would

have to be a constant thing.” [Tr. 77-78]

       The ALJ also asked the VE whether her testimony was consistent with the DOT. [Tr.

78] The VE responded that it was, “with the exception of my opinion regarding alienating

positions at work, off task behavior, as well as rotation of the neck . . . As you know, those are

not characteristics of work outlined in the DOT. My opinions regarding those issues [are]

based on my experiences in the field.” [Tr. 78] The resume of the VE appears in the record

and indicates that she has held the same position as a medical and vocational disability medical

consultant since 1993 and has served in the field of vocational and rehabilitation work since

1986. [Tr. 263]

       ALJ Crocker accounted for this last portion of the VE’s testimony in his written

decision denying DIB with the following remarks:

       In response to inquiry by the undersigned, the vocation expert acknowledged
       that the Dictionary of Occupational Titles fails to address the ability to change
       position or the restriction on movement of the neck. The vocational expert
       addressed this inconsistency by testifying that, based on her experience
       functioning as a vocational rehabilitation worker and matching disabled workers
       with vocations, she found that a significant number of jobs in the national
       economy at the light and sedentary exertional level would accommodate a
       sit/stand option. Furthermore, the vocational expert testified that such an
       opinion was based upon years of specific job analysis of various occupations.
       Based on this testimony, the undersigned concludes, and so finds, that any
       inconsistency existing in regard to occupations available to the claimant in the
       national economy and the DOT description of such jobs has been resolved.

[Tr. 45] The ALJ also stated that:

       The vocational expert testified that the claimant’s past work included work
       characterized as a nurse consultant. The vocational expert further testified that
                                              -7-
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 8 of 19 - Page ID#: 828




       in comparing the claimant’s residual functional capacity with the physical and
       mental demands of the work, she found that the claimant is able to perform it as
       actually and generally performed.

[Tr. 45] Based on this testimony, the ALJ adopted the findings of the VE. [Tr. 45] In doing

so, he found that the plaintiff could perform her past relevant work and was therefore not

disabled under the Act. [Tr. 45]

                                               III.

       Under the Act, a “disability” is defined as “the inability to engage in ‘substantial gainful

activity’ because of a medically determinable physical or mental impairment of at least one

year’s expected duration.” Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 539 (6th Cir. 2007)

(citations omitted); see 42 U.S.C. § 423(d)(1)(A)). A claimant’s Social Security disability

determination is made by an ALJ in accordance with “a five-step ‘sequential evaluation

process.’” Combs v. Comm’r of Soc. Sec., 459 F.3d 640, 642 (6th Cir. 2006) (en banc) (quoting

20 C.F.R. § 404.1520(a)(4)); 20 C.F.R. § 416.920(a)(4)). If the claimant satisfies the first four

steps of the process, the burden shifts to the Commissioner with respect to the fifth step. See

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

       A claimant must first demonstrate that she is not engaged in substantial gainful

employment at the time of the disability application. 20 C.F.R. § 404.1520(b). Second, the

claimant must show that she suffers from a severe impairment or a combination of

impairments. 20 C.F.R. § 404.1520(c). Third, if the claimant is not engaged in substantial

gainful employment and has a severe impairment which is expected to last for at least twelve

months and which meets or equals a listed impairment, she will be considered disabled without

regard to age, education, and work experience. 20 C.F.R. § 404.1520(d). Fourth, if the

claimant has a severe impairment but the Commissioner cannot make a determination
                                              -8-
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 9 of 19 - Page ID#: 829




regarding disability based on medical evaluations and current work activity, the Commissioner

will review the claimant’s RFC and past relevant work to determine whether she can perform

his past work. 20 C.F.R. § 404.1520(e). If she can, she is not disabled. 20 C.F.R. §

404.1520(e).

       Under the fifth step of the analysis, if the claimant’s impairments prevent him from

doing past work, the Commissioner will consider her RFC, age, education, and past work

experience to determine whether he can perform other work. If she cannot perform other work,

the Commissioner will find the claimant disabled.         20 C.F.R. § 404.1520(g).       “The

Commissioner has the burden of proof only on ‘the fifth step, proving that there is work

available in the economy that the claimant can perform.’” White v. Comm’r of Soc. Sec., 312

F. App’x 779, 785 (6th Cir. 2009) (quoting Her v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th

Cir. 1999)).

       This Court’s review is limited to determining whether the ALJ’s findings are supported

by substantial evidence and whether the ALJ applied the proper legal standards in reaching her

decision. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial

evidence is such relevant evidence as reasonable minds might accept as sufficient to support

the conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971); Bass v. McMahon, 499 F.3d

506, 509 (6th Cir. 2007). The Commissioner’s findings are conclusive if they are supported

by substantial evidence. 42 U.S.C. § 405(g).

                                               IV.

       In this appeal, Adams only contends that the ALJ erred in finding that she could perform

her past relevant work at step four of the sequential evaluation process. [Record No. 7-1] The



                                             -9-
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 10 of 19 - Page ID#: 830




plaintiff offers several arguments concerning the step four analysis, and the Court will address

them in turn.

                                               A.

       Adams asserts that the RFC, and the corresponding question in the hypothetical posed

to the VE, inappropriately included a restriction that the plaintiff cannot “continuously” rotate

her head. [Record No. 7-1, pp. 11-13] She emphasizes the use of the term “continuous,”

contending that it is ambiguous and inconsistent with the terms “occasionally,” “frequently,”

and “constantly” prescribed by the Commissioner’s Program Operations Manual System

(“POMS”).1 [Record No. 7-1, pp. 12-13]

       Adams insists that the ALJ should have adhered to the terms “constantly,” “frequently,”

and “occasionally” as defined by the POMS:

       11.   Constantly: Use of this term in the RFC or [Selected Characteristics of
       Occupations (“SCO”)] means that the activity or condition occurs two-thirds or
       more of an eight-hour day.

       33.    Frequently: Use of this term in the SCO or RFC means that the activity
       or condition occurs one-third to two-thirds of an 8-hour workday.

       53.    Occasionally: Use of this term in the SCO or RFC means that the activity
       or condition occurs at least once up to one-third of an 8-hour workday.

POMS DI 25001.001 Medical and Vocational Quick Reference Guide, Social Security

Administration, https://secure.ssa.gov/apps10/poms.nsf/lnx/0425001001 (last visited Aug. 5,

2020). But Adams does not argue, and the POMS does not actually indicate, that the ALJ was



1
       The POMS is a policy and procedure manual used by Department of Health and Human
Services employees. Davis v. Sec’y Health and Human Servs., 867 F.2d 336, 340 (6th Circ.
1989). It lacks the force of law, but the Sixth Circuit considers it to be persuasive authority on
procedural Social Security issues. Id.

                                              - 10 -
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 11 of 19 - Page ID#: 831




required by law or internal Social Security Administration (“SSA”) policy to use these terms

in this instance or in every RFC reference to a claimant’s ability to move a part of her body.

Additionally, at least two courts have upheld ALJ determinations involving RFCs stating that

plaintiffs could not “continuously” rotate their necks.       Haack v. Colvin, No. 14-1296

(MJD/BRT), 2015 U.S. Dist. LEXIS 95999, at *20 (D. Minn. June 19, 2015), report and

recommendation adopted by 2015 U.S. Dist. LEXIS 95371, at *1 (D. Minn. July 22, 2015);

Cooney v. Astrue, No. 4:10-cv-01936, 2011 WL 3236074, at *5 (M.D. Pa. July 27, 2011). The

plaintiff has cited no cases discussing a failure to use the relevant terms defined by POMS DI

25001.001, let alone any cases that reverse an ALJ’s decision for this reason. Thus, it does not

appear that the use of the term “continuous” rather than those outlined in POMS DI 25001.001

necessarily renders a RFC or hypothetical inaccurate to the extent that remand is required.

       Further, the RFC finding that the plaintiff could not continuously rotate her neck is

supported by substantial evidence. The 2017 MRI cited by the ALJ’s decision revealed mild

to moderate cervical spine/neck problems but did not reveal more concerning changes. The

ALJ also validly referred to the medical records indicating that neck pain-related migraines

had decreased in frequency. The ALJ also accounted for the personal care, cooking, shopping,

and yoga activities evidenced by the plaintiff’s testimony or medical records – all activities

which would require some amount of neck movement. The ALJ’s RFC ostensibly indicates

that the claimant could move her neck to some extent, and it appears that its non-continuous

limitation on neck movement was generally supported by substantial evidence.

       And importantly, Adams primarily takes issue with the reliance on VE testimony after

the use of “continuous” in the hypothetical. After considering the neck limitation addition to

the hypothetical, the VE opined that the past relevant work would not involve continuous neck
                                             - 11 -
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 12 of 19 - Page ID#: 832




rotation but would rather involve “occasional” neck rotation. Adams contends that her

testimony at the hearing demonstrated that she likely had to “constantly” rotate her neck in her

past occupation.2 [Record No. 7-1, p. 12]

       But as the Commissioner contends [Record No. 9, p. 10], the plaintiff waived argument

regarding the VE’s testimony concerning the hypothetical. When a plaintiff’s attorney fails to

object to certain VE testimony or cross-examine the VE on an issue raised in the hearing, the

plaintiff waives the right to argue that point in district court. E.g., McClanahan v. Comm’r of

Soc. Sec., 474 F.3d 830, 837 (6th Cir. 2006) (“[C]ounsel may not now complain because he

failed to cross examine [an expert] when he had an opportunity to do so . . . .”) (citation

omitted); Hammond v. Chater, 116 F.3d 1480 (Table), 1997 WL 338719, at *3 (6th Cir. June

18, 1997) (“Plaintiff also objects that the jobs listed by the VE, and used by the ALJ to deny

benefits, are all at least semi-skilled, whereas the ALJ found her able to do only unskilled

work. [The] plaintiff waived this argument by failing to raise it to the VE at the hearing.”)

(citation omitted); Kidd v. Berryhill, No. 5:17-CV-420-REW, 2018 WL 3040894, at *6 (E.D.

Ky. June 19, 2018) (collecting cases).

       Here, Adams’ attorney was present when the ALJ presented the hypothetical to the VE

using the word “continuous” and the VE responded that the limitation would not prevent her

from performing the past relevant work, which would likely require “occasional” rotation of

the neck. Nevertheless, counsel declined to cross-examine the VE and elicit testimony on this

point. Thus, the argument has been waived.


2
       The Court notes that the plaintiff’s argument on this issue is difficult to follow. In the
same paragraph, the plaintiff claims that: (1) her past job as a data nurse coordinator “likely”
required “constant” neck rotation to look from screen to screen; and (2) “it is difficult to
imagine a job that would require ‘constant’ neck rotation.’” [Record No. 7-1, p. 12]
                                             - 12 -
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 13 of 19 - Page ID#: 833




       Regardless, the ALJ’s reliance on the VE’s opinion was not misplaced. Generally, the

Commissioner “may use the services of vocational experts or vocational specialists, or other

resources, such as the ‘Dictionary of Occupational Titles’ and its companion volumes and

supplements, published by the Department of Labor, to obtain evidence we need to help us

determine whether you can do your past relevant work, given your residual functional

capacity.” 20 C.F.R. § 404.1560(b)(2). “A vocational expert or specialist may offer relevant

evidence within his or her expertise or knowledge concerning the physical and mental demands

of a claimant’s past relevant work, either as the claimant actually performed it or as generally

performed in the national economy.” Id.

       Additionally,

       a vocational expert or specialist may offer expert opinion testimony in response
       to a hypothetical question about whether a person with the physical and mental
       limitations imposed by the claimant’s medical impairment(s) can meet the
       demands of the claimant’s previous work, either as the claimant actually
       performed it or as generally performed in the national economy.

Id. Substantial evidence supporting an ALJ’s decision “may be produced through reliance on

the testimony of a vocational expert in response to a hypothetical question, but only if the

question accurately portrays [the plaintiff’s] individual physical and mental impairments.”

Griffeth v. Commissioner, 217 F. App’x 425, 429 (6th Cir. 2007) (quoting Varley v. Sec’y of

Health and Human Servs., 820 F.2d 777, 779 (6th Cir. 1987)) (applying Varley in the context

of a step four analysis) (internal quotation marks omitted).

       As indicated, the limitation described in the RFC hypothetical was supported by

substantial evidence. The VE also validly testified that her consideration of the neck rotation

issue was based on her experience. Thus, reliance on the testimony was not misplaced.



                                             - 13 -
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 14 of 19 - Page ID#: 834




       And as the Commissioner points out [Record No. 9, p. 9], the testimony by the VE

pertained to the plaintiff’s ability to perform past work actually and generally. The plaintiff’s

arguments concerning the “constant” neck rotation required by her past job at UK HealthCare

Transplant Center relate only to her ability to actually perform that specific job.         The

Commissioner contends that she could actually and generally perform past relevant work, and

even if the plaintiff is correct that her past position specifically involved “constant” neck

rotation, this does not discredit the VE’s opinions about the job as it is generally performed.

                                               B.

       Adams also argues that the VE mischaracterized her past relevant work (data nurse

coordinator) as a nurse consultant under DOT 075.127-014. [Record No. 7-1, pp. 5-6] The

plaintiff argues that the DOT’s nurse consultant job description is not the same as that of her

prior occupation, i.e., analyzing organ transplant data on computer two computer screens. [Id.]

She contends that her actual position required her to rotate her neck more frequently than the

nurse consultant tasks described in the DOT listing. [Id. at pp. 6, 10]

       Again, the Commissioner is correct to point out that this argument was waived when

Adams’ attorney failed to cross-examine the VE at the hearing. [Record No. 9, p. 10] Counsel

could have questioned the VE and elicited testimony regarding the duties of a nurse consultant

under the DOT as compared to the duties of a data nurse coordinator at the UK HealthCare

Transplant Center. But Adams’ attorney explicitly declined to do so, and the argument has

been waived.

       Regardless, the plaintiff’s misclassification argument is unavailing. “The relevant

inquiry” at step four is whether a claimant “could still perform [the] type of work and not

necessarily the specific job that [she] had in the past.” Clendening v. Commissioner, 482 F.
                                             - 14 -
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 15 of 19 - Page ID#: 835




App’x 93, 96 (6th Cir. 2012) (citing Studaway v. Sec’y of Health & Human Servs., 815 F.2d

1074, 1076 (6th Cir. 1987)).

       Adams does not challenge the RFC determination that she can perform sedentary level

work, and the VE characterized her prior position as sedentary level work like that of the nurse

consultant entry in the DOT. Further, the VE explicitly testified that, based on the hypothetical

posed to her, a person could perform the job of nurse consultant both as it was actually

performed and as it was generally performed. She listened to the plaintiff’s testimony

regarding her neck pain and limitations and testified that the addition of neck limitations to the

hypothetical did not change her opinion that a person could perform the past work of a

sedentary nurse consultant. The regulations account for reliance on such a determination. 20

C.F.R. § 404.1560(b)(2); Griffeth, 217 F. App’x at 429. The VE’s response to the hypothetical

is substantial evidence that, given the specific limitations of Adams’ impairments, she could

perform the nurse consultant occupation as it is described in the DOT and as she performed at

the UK HealthCare Transplant Center.

       Moreover, the VE explained that she relied on her experience in the field to reach her

conclusion that past work could be performed with the neck limitations, as the DOT entry does

not account for such restrictions. The Sixth Circuit has endorsed ALJ reliance on VE

testimony where it conflicts with information from the DOT. E.g., Wright v. Massanari, 321

F.3d 611, 616 (6th Cir. 2003); Conn v. Sec’y of Health and Human Services, 51 F.3d 607, 610

(6th Cir. 1995). And the SSA authorizes reliance on evidence “from a VE’s . . . experience in

job placement or career counseling,” even when such evidence differs from the DOT. Social

Security Ruling (“SSR”) 00-4P, 2000 WL 1898704, at *1 (S.S.A.) (“Policy Interpretation



                                              - 15 -
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 16 of 19 - Page ID#: 836




Ruling: Titles II and XVI: Use of Vocational Expert and Vocational Specialist Evidence, and

Other Reliable Occupational Information In Disability Decisions.”).

       VE Stambaugh has considerable experience in the relevant field of vocational analysis,

and she used this experience to conclude that past relevant work could be performed with

limitations not accounted for in the DOT. This is substantial evidence in support of the ALJ’s

decision, and the ALJ did not improperly rely on it even if the DOT description of nurse

consultant did not perfectly describe the specific position Adams held at the UK HealthCare

Transplant Center.

                                              C.

       The plaintiff also argues that the ALJ did not comply with SSR 82-62, 975-82 Soc. Sec.

Rep. Serv. 836, 1982 WL 31386, at *1 (S.S.A.) (“Titles II and XVI: A Disability Claimant’s

Capacity to Do Past Relevant Work, In General”). Adams asserts that the ALJ failed to make

“[a] finding of fact as to the physical and mental demands of the past job/occupation” as

required by SSR 82-62. [Record No. 7-1, pp. 9-11] Specifically, she takes issue with the ALJ

decision’s acceptance and adoption of the VE testimony to define the physical and mental

demands of her prior job as a data nurse coordinator/nurse consultant. [Id. at pp. 10-11]

       The Court finds this argument unconvincing. Adams cites to no caselaw regarding the

specificity required of such a finding under SSR 82-62, and it does not appear that the Sixth

Circuit has commented on the issue. Further, her argument that the relevant findings contained

in the ALJ’s decision are inadequate is premised on the idea that they refer almost exclusively

to the VE’s opinion of her prior relevant work, which she believes misclassified her former

position as a nurse consultant. [Record No. 7-1, p. 10] Again, the Court finds that the citation

to the testimony that made this characterization was not improper. The ALJ’s decision and the
                                             - 16 -
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 17 of 19 - Page ID#: 837




VE opinion it relies upon account for the fact that the nurse consultant position generally

described in the DOT differed from the job actually performed. Thus, the citation to this

opinion that serves as a basis of a finding of fact regarding the “physical and mental demands

of the past job/occupation” was not inappropriate.

                                               D.

       Although she does not explicitly contend that the ALJ’s decision should be overruled

based on the ALJ decision’s paragraph reconciling the inconsistency between the VE

testimony (which accounted for the plaintiff’s neck limitations) and the DOT (which does not

account for these limitations), Adams raises the point that this paragraph states that the VE

found “that a significant number of jobs in the national economy at the light and sedentary

exertional level would accommodate a sit/stand option.” [Record No. 7-1, pp. 8, 11; Tr. 45]

The Court agrees with the plaintiff that the testimony did not contain any comment about a

significant number of jobs in the national economy but notes that this does not significantly

alter the present analysis for two reasons.

       First, this paragraph is an ostensible reference to SSR 00-4p, and the VE and ALJ

generally complied with this ruling.      Under SSR 00-4p, “[w]hen there is an apparent

unresolved conflict between VE . . . evidence and the DOT, the adjudicator must elicit a

reasonable explanation for the conflict before relying on the VE . . . evidence to support a

determination or decision about whether the claimant is disabled.” SSR 00-4p. A VE’s

opinion that a claimant can perform past work based on experience in job placement or career

counselling is a “reasonable explanation” for the VE’s divergence from the DOT, and an ALJ

may rely on such evidence when finding that a claimant is not disabled under the Act. See id.

at *2. An ALJ is required to inquire about inconsistencies between the DOT and the VE’s
                                              - 17 -
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 18 of 19 - Page ID#: 838




testimony at hearings and must explain the resolution of the conflict between the DOT and the

VE evidence in the decision denying benefits. Id. at *4.

       Here, the ALJ inquired about the inconsistency between the DOT and the VE testimony

at the hearing, and the VE explained that her opinions regarding the plaintiff’s ability to

perform past relevant work were not entirely consistent with the DOT, which does not account

for, inter alia, the plaintiff’s neck limitations. She further testified that she based her opinions

on her personal experience in the relevant field, and the ALJ documented this in the decision

by stating that: “the vocational expert testified that such an opinion was based upon years of

specific job analysis of various occupations.” [Tr. 45] The ALJ concluded that, “[b]ased on

this testimony, the undersigned concludes, and so finds, that any inconsistency existing in

regard to occupations available to the claimant in the national economy and the DOT

description of such jobs has been resolved.” [Tr. 45] The ALJ may have mistaken the VE’s

comments about Adams’ ability to perform past relevant work, generally and actually, as

testimony regarding the ability to perform a significant number of jobs in the national

economy. But regardless of the reason for the inclusion of this sentence, the ALJ properly

performed his duties under SSR 00-4p by inquiring about inconsistencies with the DOT and

citing to the VE’s testimony regarding experience as a basis her opinions in the decision

denying benefits.

       Second, the sentence concerning the ability to perform a significant number of jobs in

the national economy aligns with a step five determination rather than a step four

determination. “[S]tep four can result in a determination of no disability without inquiry into

whether the claimant’s previous work exists in the national economy; the regulations explicitly

reserve inquiry into the national economy for step five.” Barnhart v. Thomas, 540 U.S. 20, 25
                                               - 18 -
Case: 5:19-cv-00503-DCR Doc #: 10 Filed: 08/06/20 Page: 19 of 19 - Page ID#: 839




(2003) (upholding the Commissioner’s interpretation of the Act); see also 20 C.F.R. §

404.1560(c).

       The ALJ found that the claimant was not disabled at step four because she was able to

perform past relevant work.3 And this decision was supported by substantial evidence. To the

extent the ALJ violated SSR 00-4p by remarking that the VE discussed issues relating to step

five, that error was harmless because Adams was not “prejudiced on the merits or deprived of

substantial rights because of the agency’s procedural lapses.” Rabbers v. Comm’r of Soc. Sec.,

582 F.3d 647, 654 (6th Cir. 2009) (quoting Connor v. United States Civil Serv. Comm’n, 721

F.2d 1054, 1056 (6th Cir. 1983) (quotation marks omitted)).

                                               V.

       Accordingly, it is hereby ORDERED as follows:

       1.      Plaintiff Lori Beth Adams’ motion for summary judgment [Record No. 7] is

DENIED.

       2.      Defendant Commissioner Andrew Saul’s motion for summary judgment

[Record No. 9] is GRANTED.

       Dated: August 6, 2020.




3
        It is evident that the plaintiff realizes that the decision to deny DIB benefits was made
at step four because she only challenges the ALJ’s determination that she was able to perform
her past relevant work. [Record No. 7-1]
                                             - 19 -
